United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0907
Issued: August 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 19, 2015 appellant, through counsel, filed a timely appeal from October 9,
2014 and March 12, 2015 merit decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
medical and wage-loss compensation benefits effective October 8, 2014, finding that he no
longer had any residuals causally related to his accepted employment-related injury; and
(2) whether appellant has established continuing employment-related disability on or after
October 8, 2014 as a result of his accepted October 23, 2013 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 1, 2013 appellant, then a 50-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on October 23, 2013 he sustained plantar fasciitis of his
left foot/heel. He stopped work on October 26, 2013.
In an October 30, 2013 medical report, Dr. Scott M. Dorfner, a doctor of osteopathic
medicine, reported that appellant had been treated for plantar fascial fibromatosis and
osteoarthritis of the hip. He did not identify whether these were bilateral conditions, or which
foot and hip were treated. Dr. Dorfner released appellant to light-duty work and noted that he
could not continue working as a letter carrier.
In a November 7, 2013 medical report, Dr. Steven H. Kahn, a doctor of osteopathic
medicine, reported that he examined appellant for an October 23, 2013 work-related injury.
Appellant was employed as a letter carrier and complained of increasing left heel pain over the
past two weeks but denied any history of specific trauma or injury. He also complained of right
hip pain. Dr. Kahn provided findings on physical examination and noted that gait was antalgic
favoring the left lower extremity. He reviewed appellant’s left foot x-ray and diagnosed left
plantar fasciitis, degenerative joint disease (DJD) of the left foot, hallux valgus of the left great
toe, pes planus, and right hip pain. Dr. Kahn restricted appellant from returning to work as a
walking letter carrier over the next few weeks and recommended an x-ray of the right hip.
By letter dated November 15, 2013, the employing establishment controverted the claim
stating that appellant’s alleged injury occurred on October 23, 2013 but he did not report it until
November 1, 2013. It noted that he had only been employed by the employing establishment
since August 20, 2013 and it was highly unlikely that his diagnoses were caused by carrying mail
for less than two months.
By decision dated February 5, 2014, OWCP accepted the claim for an occupational
disease of left plantar fibromatosis. It noted that Dr. Kahn had provided additional diagnoses of
left foot DJD, hallux valgus (bunion) of the left great toe, pes planus (flat foot), and right hip
pain which had not been accepted as causally related to the October 23, 2013 injury because they
were preexisting conditions.
In a February 14, 2014 report, Dr. Kahn noted review of the December 5, 2013 right hip
x-ray. He diagnosed left plantar fasciitis, left foot DJD, hallux valgus of the left great toe, pes
planus, and right hip osteoarthritis. Dr. Kahn noted that he could not relate appellant’s right hip
pathology to any work-related injury on October 23, 2013 and recommended a magnetic
resonance imaging (MRI) scan of the right hip. He released appellant to light-duty indoor work,
noting that his walking route would aggravate his left foot symptomatology.
In medical reports dated February 19 through June 4, 2014, Dr. Anette Brzozowski, a
doctor of podiatric medicine, reported that she examined appellant with regard to an October 23,
2013 work-related injury. Appellant complained of severe pain in the left foot and heel. He had
been out of work since the date of injury and stated that he could not put pressure on his left heel
without a significant amount of pain. Dr. Brzozowski diagnosed left plantar fasciitis, left hallux
valgus, left heel spur, and pes planus. Appellant was provided with injections and she

2

recommended an electromyography (EMG) and nerve conduction velocity (NCV) study to rule
out radiculopathy.
In a July 3, 2014 diagnostic report, Dr. T.J. Citta-Pietrolungo, an osteopath, reported that
appellant complained of low back pain and pain in the left lower extremity heel of foot. He
provided diagnostic findings pertaining to the EMG/NCV study performed for the left lower
extremity which revealed abnormal findings of left S1 radiculopathy, left L4 lumbar
radiculopathy, and right L5, S1 radiculopathy.
In a July 11, 2014 report, Dr. Brzozowski noted that appellant complained of significant
pain in his heel as well as burning and tingling in the heel and toes. He provided an additional
diagnosis of radiculopathy after review of the July 3, 2014 EMG. Appellant stated that some of
his symptoms in the foot could be related to his back and recommended referral to Dr. Jeffrey R.
Gleimer, a doctor of osteopathic medicine, for evaluation of the back.
In a July 18, 2014 medical report, Dr. Gleimer reported that appellant presented for an
orthopedic spinal consultation and complained of worsening pain in the left foot since
October 2013. He noted that secondarily, appellant had pain in his low back. Dr. Gleimer
reviewed prior diagnostic testing and provided findings on physical examination. He diagnosed
lumbar radiculopathy and hypertension. Dr. Gleimer recommended an EMG study of the right
lower extremity and an MRI scan of the lumbar spine.
In an August 1, 2014 medical report, Dr. Gleimer diagnosed lumbar radiculopathy.
Based on appellant’s ongoing complaints, the EMG/NCV study, and his failure to improve with
podiatric treatment to his left foot and plantar fasciitis, Dr. Gleimer opined that appellant’s
symptoms were consistent with lumbar radiculopathy and had been consistent since his workrelated injury in October 2013. He stated that appellant had not yet undergone appropriate
treatment to his lumbar spine for the ongoing pain that he had been experiencing which was
consistent and radicular in nature. As such, Dr. Gleimer opined that the condition was work
related and consistent with his initial complaints which now necessitated further diagnostic
testing through an EMG/NCV study of the right lower extremity and MRI scan of the lumbar
spine.
On August 8, 2014 OWCP referred appellant, the case file, a series of questions, and a
statement of accepted facts (SOAF) to Dr. Stanley Askin, a Board-certified orthopedic surgeon,
for a second opinion evaluation. Dr. Askin noted that appellant was a postal city carrier who last
worked on November 7, 2013 due to pain in the bottom of his left heel which was characterized
as plantar fasciitis. He noted that this was reportedly due to “excessive walking” at work.
Dr. Askin reviewed past medical reports, summarized diagnostic findings, and provided findings
on physical examination. He stated that there were no objective findings pertinent to the plantar
fibromatosis and no objectively determinable left foot condition. Dr. Askin noted that appellant
continued to report left foot pain despite the fact that he had not worked in more than half a year.
He noted that, if appellant’s condition had truly been associated with his work activities, it
should have abated when no longer exposed to the provocative activity. Given that appellant
continued to offer such complaints did not establish that there remained a disabling residual of
the accepted condition. As appellant already received treatment and there were no objective
findings, Dr. Askin opined that appellant did not need any further treatment for his

3

employment-related condition. He also noted that appellant’s weight was heavier than ideal and
because the foot is a body part that is subjected to a person’s weight, weight loss would be a
reasonable strategy. Dr. Askin stated that appellant had no current disability referable to his
employment activities.
Dr. Askin noted a concurrent nonwork-related disability of hip disease. He explained
that gait impediment such as bilateral hip disease in appellant’s case was associated with
abnormal weight bearing mechanics which caused discomfort due to the baseline hip disease
condition. Dr. Askin stated that appellant had no work limitations as a result of his employment
injury, noting that any limitations regarding gainful activity were solely due to his hip disease.
He further stated that appellant no longer required treatment for his plantar fibromatosis, the
work incident did not aggravate any preexisting conditions, and appellant’s neuralgia-type
symptoms and back pain was not causally related to his injury on October 23, 2014.
On September 2, 2014 OWCP notified appellant of a proposal to terminate his medical
and wage-loss compensation benefits based on Dr. Askin’s report that he was not experiencing
any residuals of the October 23, 2013 employment injury. Appellant was provided 30 days to
submit additional information. He did not respond.
By decision dated October 9, 2014, OWCP terminated appellant’s medical and wage-loss
compensation benefits effective October 8, 2014, finding that the weight of the medical evidence
rested with Dr. Askin, who found that appellant no longer had any residuals related to the
accepted work-related medical condition.
On November 5, 2014 appellant requested an oral hearing before the Branch of Hearings
and Review.
In a November 10, 2014 EMG/NCV study of the right lower extremity,
Dr. Citta-Pietrolungo reported that the test revealed right S1 radiculopathy, right L5 lumbar
radiculopathy, right tibial neuropathy, and no evidence lumbar plexopathy or myopathy.
In a November 25, 2014 diagnostic report, Dr. Jeffrey Mathews, a Board-certified
diagnostic radiologist, reported that an MRI scan of the lumbar spine revealed degenerative
changes at L3-4, L4-5, and L5-S1. He noted epidural lipomatosis extending from the L4-5 level
inferiorly into the sacrum, effacing the thecal sac.
At the February 2, 2015 hearing, appellant testified that his work injury was really a
lumbar condition but his physician mistakenly believed it was a foot injury. He argued that his
condition and continued disability was work related. Appellant was advised of the evidence
needed and the record was held open for 30 days.
By letter dated February 16, 2014, appellant stated that he was suffering a financial
hardship since his benefits were terminated. In support of his claim, he submitted a
November 28, 2014 report from Dr. Gleimer and a February 4, 2015 report from
Dr. Brzozowski.
In a November 28, 2014 report, Dr. Gleimer reported that appellant underwent an MRI
scan of his lumbar spine on November 25, 2014. He diagnosed lumbar radiculopathy, epidural
4

lipomatosis most severe at L5-S1, and herniated nucleus pulposus at L5-S1 central to left
paracentral. Dr. Gleimer noted a herniated disc in the lumbar spine as well as preexisting
epidural lipomatosis which was leading to his current ongoing severe lower extremity
complaints, as well as his low back pain. He stated that appellant could work in a limited
capacity and provided work restrictions.
In a February 4, 2015 medical report, Dr. Brzozowski stated that appellant was having a
significant amount of burning and tingling in his left heel. She provided findings on physical
examination and diagnosed left plantar fasciitis, left heel spur, left hallux vagus, and
radiculopathy which was being treated by Dr. Gleimer. Dr. Brzozowski stated that she believed
most of his conditions stemmed from appellant’s back and he should follow up with Dr. Gleimer.
In a February 25, 2015 diagnostic report, Dr. James Montuori, a doctor of osteopathic
medicine, reported that an x-ray of the left foot revealed no acute findings.
By decision dated March 12, 2015, the Branch of Hearings and Review affirmed the
October 9, 2014 decision terminating appellant’s medical and wage-loss compensation benefits;
and finding that he failed to establish ongoing disability on or after October 8, 2014 causally
related to the accepted employment-related conditions. It noted that the weight of the medical
evidence rested with Dr. Askin.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.4 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.5 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6

2

Bernadine P. Taylor, 54 ECAB 342 (2003).

3

Id.

4

Roger G. Payne, 55 ECAB 535 (2004).

5

Pamela K. Guesford, 53 ECAB 726 (2002).

6

T.P., 58 ECAB 524 (2007); Furman G. Peake, 41 ECAB 351 (1975).

5

For conditions not accepted by OWCP as being employment related, it is the employee’s
burden to provide rationalized medical evidence sufficient to establish causal relation, not
OWCP’s burden to disprove such relationship.7
ANALYSIS -- ISSUE 1
OWCP accepted that appellant developed left plantar fibromatosis as a result of the
October 23, 2013 work-related occupational exposure. The issue is whether OWCP met its
burden of proof to terminate his medical and wage-loss compensation benefits effective
October 8, 2014. The Board finds that OWCP properly terminated appellant’s medical and
wage-loss benefits.
In its termination decision, OWCP determined that the weight of the medical evidence
rested with Dr. Askin, a Board-certified orthopedic surgeon serving as the second opinion
physician. The Board finds that Dr. Askin’s well-rationalized report, which was based upon a
proper factual and medical background, represents the weight of the medical evidence, and
establishes that appellant’s plantar fibromatosis ceased and he was no longer experiencing
residuals related to the October 23, 2013 employment incident.8
In his August 8, 2014 medical report, Dr. Askin reviewed past medical reports,
summarized diagnostic findings, and provided findings on physical examination. He stated that
there were no objective findings pertinent to the plantar fibromatosis injury and no objectively
determinable left foot condition. Dr. Askin noted that appellant complained of continued left
foot pain despite having not worked in more than half a year. He explained that, if appellant’s
condition had truly been associated with his work activities, it should have abated when no
longer exposed to the provocative activity. Dr. Askin opined that appellant’s plantar
fibromatosis had resolved and he no longer required treatment. He recommended weight loss as
a strategy to alleviate appellant’s subjective complaints of left pain. Dr. Askin stated that
appellant had no current disability referable to his employment activities and noted a concurrent
nonwork-related disability of hip disease. Any limitations regarding gainful activity were solely
due to appellant’s hip disease which was bilateral in nature. Dr. Askin explained that gait
impediment was associated with abnormal weight bearing mechanics which caused discomfort
due to the baseline hip disease condition. He concluded that appellant no longer required
treatment for his plantar fibromatosis, the work incident did not aggravate any preexisting
conditions, and appellant’s neuralgia-type symptoms and back pain were not causally related to
his injury on October 23, 2014.
The Board has carefully reviewed the opinion of Dr. Askin and finds that it has
reliability, probative value, and convincing quality with respect to its conclusions regarding the
relevant issue in the present case.9 Dr. Askin’s opinion is based on a proper factual and medical
7

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger, 51
ECAB 638 (2000).
8

Y.M., Docket No. 14-1050, 14-1193 (issued December 24, 2014).

9

See R.W., Docket No. 12-375 (issued October 28, 2013).

6

history and he thoroughly reviewed the SOAF and medical records.10 He provided medical
rationale for his opinion by explaining that appellant’s plantar fibromatosis had resolved and his
current complaints were related to his nonoccupational bilateral hip disease. Dr. Askin further
explained that appellant’s plantar fasciitis condition would have improved after not working for
the past six months.
Dr. Askin provided a thorough explanation that appellant’s bilateral hip disease was not
work related as his gait impediment was associated with abnormal weight bearing mechanics
which caused discomfort due to the baseline hip disease condition. Moreover, Dr. Kahn’s
February 14, 2014 report provided support for Dr. Askin’s opinion, stating that appellant’s right
hip pathology was not related to the work injury on October 23, 2013. As there were no
objective findings related to appellant’s plantar fibromatosis, Dr. Askin opined that appellant’s
disability had ceased and any limitations on his physical ability to work did not relate to the
October 23, 2013 injury. Thus, his opinion is the weight of the evidence and establishes that
appellant was no longer experiencing residuals related to the October 23, 2013 employment
incident.11
Dr. Brzozowski’s reports dated February 9 through July 11, 2014 are insufficient to
create a conflict with the opinion of Dr. Askin. The most recent report contemporaneous with
the termination of appellant’s benefits dated July 11, 2014 provided diagnoses of left plantar
fasciitis, left heel spur, left hallux vagus, and radiculopathy. Dr. Brzozowski noted that
appellant’s left foot treatment should have provided him some relief, but was unsuccessful. She
speculated that some of his symptoms in the foot could be related to the back and referred him to
Dr. Gleimer for evaluation. Dr. Brzozowski failed to explain why appellant continued to suffer
from left plantar fasciitis despite not having worked since November 2013, or how this injury
caused him disability. Moreover, she failed to provide an unequivocal opinion as she speculated
that his foot symptoms were caused by his back condition, lending support for a nonwork-related
disability. The remaining conditions were not accepted by OWCP and Dr. Brzozowski provided
no opinion that the conditions were work related. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.12 While these reports provided various diagnoses,
Dr. Brzozowski failed to provide an opinion that appellant was experiencing residuals as a result
of his accepted October 23, 2013 injury.13 Thus, her reports are insufficient to create a conflict
with the opinion of Dr. Askin.
In reports dated July 18 and August 1, 2014, Dr. Gleimer reported that appellant
complained of worsening pain in the left foot since October 2013 and noted secondary
complaints of low back pain. In his August 1, 2014 report, he opined that appellant’s symptoms
were consistent with lumbar radiculopathy and had been consistent since his work-related injury
in October 2013, explaining that this was based on appellant’s ongoing complaints, the
10

See Melvina Jackson, 38 ECAB 443 (1987).

11

A.H., Docket No. 13-266 (issued October 24, 2013).

12

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

J.H., Docket No. 12-1848 (issued May 15, 2013).

7

EMG/NCS, and his failure to improve with podiatric treatment to his left foot and plantar
fasciitis. Dr. Gleimer further stated that appellant had not undergone appropriate treatment to his
lumbar spine for the ongoing pain which was consistent and radicular in nature. As such, he
opined that the condition was work related and consistent with his initial complaints which now
necessitated further diagnostic testing.
The Board finds that the opinion of Dr. Gleimer is not well rationalized and insufficient
to overcome the weight of the medical evidence afforded to Dr. Askin.14 While Dr. Gleimer
argued that appellant’s lumbar radiculopathy was work related, he failed to provide any
argument or opinion that appellant had residuals of his accepted plantar fibromatosis.15
Furthermore, it appears that he did not have an accurate medical history as he failed to address
appellant’s preexisting bilateral hip osteoarthritis. Though Dr. Gleimer generally supported that
appellant’s continued symptoms were a result of a back condition which he related to the original
work injury, his opinion on causal relationship was conclusory without any additional
explanation as to how the conditions caused disability or remained symptomatic.16 As he failed
to state that appellant continued to suffer from residuals or disability of the accepted plantar
fibromatosis injury, his report is of limited probative value.17
The Board further notes that the older medical reports of record did not discuss
appellant’s condition as of October 8, 2014. Dr. Askin’s August 8, 2014 second opinion
examination report provided a current assessment pertaining to the nature and extent of
disability. The Board has held that stale medical evidence cannot form the basis for current
evaluation of residual symptomology or disability determination.18 For this reason, the Board
finds that these reports are of limited probative value regarding the current issue and do not
create a conflict in medical evidence.19
The Board finds that Dr. Askin’s opinion constitutes the weight of the medical evidence
and is sufficiently rationalized to establish that appellant’s employment-related injury had
resolved.20 There is no other medical evidence contemporaneous with the termination of
appellant’s benefits which supports that he has any continuing residuals related of his accepted

14

See generally Floyd Stilley, Docket No. 02-2016 (issued February 19, 2003).

15

Supra note 13.

16

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
17

J.A., Docket No. 13-1657 (issued February 3, 2014).

18

See Keith Hanselman, 42 ECAB 680 (1991); Ellen G. Trimmer, 32 ECAB 1878 (1981) (reports almost two
years old deemed invalid basis for disability determination and loss of wage-earning capacity determination).
19

Supra note 17.

20

C.S., Docket No. 12-163 (issued February 21, 2013).

8

work-related condition.21 OWCP therefore met its burden of proof to terminate appellant’s
entitlement to compensation and medical benefits effective October 8, 2014.22
LEGAL PRECEDENT -- ISSUE 2
After termination of compensation benefits clearly warranted on the evidence, the burden
of reinstating compensation shifts to appellant.23 In order to prevail, appellant must establish by
the weight of the reliable, probative, and substantial evidence that he had an employment-related
disability, which continued after termination of compensation benefits.24
ANALYSIS -- ISSUE 2
Following the termination of appellant’s compensation benefits on October 8, 2014, the
reports from his treating physicians did not provide a rationalized medical opinion finding him
disabled for work due to his employment injury. Therefore, the medical evidence submitted is
insufficient to meet his burden of proof.25
In a November 10, 2014 EMG/NCV study of the right lower extremity,
Dr. Citta-Pietrolungo reported that testing revealed right S1 radiculopathy, right L5 lumbar
radiculopathy, right tibial neuropathy, and no evidence lumbar plexopathy or myopathy. In a
November 25, 2014 diagnostic report, Dr. Mathews reported that an MRI scan of the lumbar
spine revealed degenerative changes at L3-4, L4-5, and L5-S1 and epidural lipomatosis
extending from the L4-5 level inferiorly into the sacrum, effacing thecal sac. In a February 25,
2015 diagnostic report, Dr. Montuori reported that an x-ray of the left foot revealed no acute
findings. The Board notes that these reports failed to discuss appellant’s employment and
medical history and did not provide any opinion regarding the cause of his conditions. As the
reports simply interpreted imaging and EMG/NCV studies and provided no opinion that
appellant was totally disabled on or after October 8, 2014 due to the October 23, 2013
employment injury, the reports are insufficient to meet appellant’s burden of proof.26
In a November 28, 2014 report, Dr. Gleimer reviewed diagnostic reports and diagnosed
lumbar radiculopathy, epidural lipomatosis most severe at L5-S1, and herniated nucleus pulposus
at L5-S1 central to left paracentral. He noted a herniated disc in the lumbar spine, as well as
preexisting epidural lipomatosis, which was leading to his current ongoing severe lower
extremity complaints and low back pain. Dr. Gleimer advised that appellant could resume work
in a limited capacity.
21

D.R., Docket No. 12-1697 (issued January 29, 2013).

22

G.I., Docket No. 13-19 (issued April 2, 2013).

23

I.J., 59 ECAB 408 (2008).

24

Id.

25

Alfredo Rodriguez, 47 ECAB 437 (1996).

26

L.J., Docket No. 14-523 (issued August 7, 2014).

9

The Board finds that Dr. Gleimer’s report fails to provide support for a work-related
disability. While his prior reports related appellant’s lumbar radiculopathy to his October 23,
2013 work-related injury, Dr. Gleimer’s most recent report, which reviewed new diagnostic
testing, related appellant’s current ongoing severe lower extremity complaints and low back pain
to his herniated disc in the lumbar spine and preexisting epidural lipomatosis. He failed to
provide any opinion that appellant’s lumbar disc herniation or preexisting conditions were
caused or aggravated by the October 23, 2013 work injury. Dr. Gleimer’s report provided no
discussion regarding whether the preexisting conditions had progressed beyond what might be
expected from the natural progression of that condition.27 A well-rationalized opinion is
particularly warranted when there is a history of preexisting conditions.28
In a February 5, 2014, Dr. Brzozowski diagnosed left plantar fasciitis, left heel spur, left
hallux vagus, and radiculopathy. She stated that she believed most of appellant’s conditions
could be related to his back and recommended that he follow up with Dr. Gleimer.
Dr. Brzozowski’s report did not provide any opinion that he was disabled from October 8, 2014
onward as a result of his accepted October 23, 2013 injury.29 Moreover, her report provides
support for a nonwork-related injury as she relates appellant’s foot injury to his back condition.
While these reports provided various diagnoses, Dr. Brzozowski failed to provide an opinion that
he was experiencing disability as a result of his accepted October 23, 2013 injury.30
The Board notes that it is appellant’s burden to establish continued disability on or after
October 8, 2014 causally related to the October 23, 2013 employment injury.31 Because
appellant has not submitted any reasoned medical opinion evidence to show that he was disabled
on or after October 8, 20014 as a result of his accepted plantar fibromatosis injury, the Board
finds that OWCP properly denied appellant’s claim for disability compensation.32
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.

27

R.E., Docket No. 14-868 (issued September 24, 2014).

28

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

29

S.P., Docket No. 09-1010 (issued March 2, 2010).

30

J.H., Docket No. 12-1848 (issued May 15, 2013).

31

Medical reports without adequate rationale on causal relationship are of diminished probative value and do not
meet an employee’s burden of proof. Ceferino L. Gonzales, 32 ECAB 1591 (1981). The opinion of a physician
supporting causal relationship must rest on a complete factual and medical background supported by affirmative
evidence, address the specific factual and medical evidence of record and provide medical rationale explaining the
relationship between the diagnosed condition and the established incident or factor of employment. See Lee R.
Haywood, 48 ECAB 145 (1996).
32

The Board will not require OWCP to pay compensation for disability in the absence of any medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation. L.L., Docket No. 13-2146 (issued
March 12, 2014). See also William A. Archer 55 ECAB 674, 679 (2004).

10

CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective October 8, 2014. The Board further finds that appellant failed to
establish he continued to suffer from employment-related disability on or after October 8, 2014
as a result of his accepted October 23, 2013 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 12, 2015 and October 9, 2014 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 18, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

